DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, though Fukaya (US Patent No. 11,262,546 B2) discloses “an optical imaging lens (Figure 1), from an object side to an image side (see annotated Figure 1) in order along an optical axis (X, Figure 1) comprising: a first lens element (L1, Figure 1), a second lens element (L2, Figure 1), a third lens element (L3, Figure 1), a fourth lens element (L4, Figure 1), a fifth lens element (L5, Figure 1), and a sixth lens element (L6, Figure 1), the first lens element (L1, Figure 1) to the sixth lens element (L6, Figure 1) each having an object-side surface facing toward the object side and allowing imaging rays (see annotated Figure 1) to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays (see annotated Figure 1) to pass through wherein: the first lens element (L1, Figure 1) has positive refracting power (column 11, lines 56-61); an optical axis region of the object-side surface of the second lens element (L2, Figure 1) is convex (column 11, lines 62-67); the third lens element (L3, Figure 1) has positive refracting power (column 12, lines 6-9) and an optical axis region of the image-side surface of the third lens element (L3, Figure 1) is convex (column 12, lines 6-9); and an optical axis region of the image-side surface of the fifth lens element (L5, Figure 1) is convex (column 12, lines 26-29); ImgH is an image height of the optical imaging lens, Fno is the f-number of the optical imaging lens, [Symbol font/0x6E]2 is an Abbe number of the second lens element (L2, Figure 1), [Symbol font/0x6E]3 is an Abbe number of the third lens element (L3, Figure 1), [Symbol font/0x6E]4 is an Abbe number of the fourth lens element (L4, Figure 1) and [Symbol font/0x6E]6 is an Abbe number of the sixth lens element (L6, Figure 1) to satisfy the relationship: ImgH/Fno≥2.000 mm (3.53/1.68≥2.000 mm, Table 1) and [Symbol font/0x6E]2+[Symbol font/0x6E]3+[Symbol font/0x6E]4+[Symbol font/0x6E]6≤135.000 (19.24+55.57+19.24+23.52≤135.000, Table 1);” Fukaya fails to teach or suggest the aforementioned combination further comprising “wherein the optical imaging lens has only six lens elements.”
 With respect to claims 2-7, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 8, though Fukaya (US Patent No. 11,262,546 B2) discloses “an optical imaging lens (Figure 1), from an object side to an image side (see annotated Figure 1) in order along an optical axis (X, Figure 1) comprising: a first lens element (L1, Figure 1), a second lens element (L2, Figure 1), a third lens element (L3, Figure 1), a fourth lens element (L4, Figure 1), a fifth lens element (L5, Figure 1), and a sixth lens element (L6, Figure 1), the first lens element (L1, Figure 1) to the sixth lens element (L6, Figure 1) each having an object-side surface facing toward the object side and allowing imaging rays (see annotated Figure 1) to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays (see annotated Figure 1) to pass through wherein: an optical axis region of the object-side surface of the second lens element is convex (column 11, lines 62-64); the fourth lens element (L4, Figure 1) has negative refracting power (column 12, lines 12-13);” Fukaya fails to teach or suggest the aforementioned combination further comprising “an optical axis region of the object-side surface of the third lens element (L3, Figure 1) is concave (column 11, lines 62-67); an optical axis region of the object-side surface of the fifth lens element is concave; and an optical axis region of the object-side surface of the sixth lens element is concave; wherein the optical imaging lens has only six lens elements, ImgH is an image height of the optical imaging lens, Fno is the f-number of the optical imaging lens, EFL is an effective focal length of the optical imaging lens, Gmax is the largest air gap from the first lens element to the sixth lens element, Tmax is the largest thickness of a lens element from the first lens element to the sixth lens element to satisfy the relationship: ImgH/Fno>2.000 mm and (EFL+ImgH)/(Tmax+Gmax)>6.000. ”
 With respect to claims 9-14, these claims depend on claim 8 and are allowable at least for the reasons stated supra.
With respect to Claim 15, though Fukaya (US Patent No. 11,262,546 B2) discloses “an optical imaging lens (Figure 1), from an object side to an image side (see annotated Figure 1) in order along an optical axis (X, Figure 1) comprising: a first lens element (L1, Figure 1), a second lens element (L2, Figure 1), a third lens element (L3, Figure 1), a fourth lens element (L4, Figure 1), a fifth lens element (L5, Figure 1), and a sixth lens element (L6, Figure 1), the first lens element (L1, Figure 1) to the sixth lens element (L6, Figure 1) each having an object-side surface facing toward the object side and allowing imaging rays (see annotated Figure 1) to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays (see annotated Figure 1) to pass through wherein: an optical axis region of the object-side surface of the second lens element is convex (column 11, lines 62-64); the fourth lens element (L4, Figure 1) has negative refracting power (column 12, lines 12-13);” Fukaya fails to teach or suggest the aforementioned combination further comprising “an optical axis region of the object-side surface of the third lens element (L3, Figure 1) is concave (column 11, lines 62-67); an optical axis region of the object-side surface of the fifth lens element is concave; and an optical axis region of the object-side surface of the sixth lens element is concave and a periphery region of the image-side surface of the sixth lens element is convex; wherein the optical imaging lens has only six lens elements, ImgH is an image height of the optical imaging lens, Fno is the f-number of the optical imaging lens, EFL is an effective focal length of the optical imaging lens, Gmax is the largest air gap from the first lens element to the sixth lens element, Tmax is the largest thickness of a lens element from the first lens element to the sixth lens element to satisfy the relationship: ImgH/Fno>2.000 mm and (EFL+ImgH)/(Gmax+Gmax2)≥9.300. ”
With respect to claims 16-20, these claims depend on claim 15 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukaya (US Patent No. 11,262,546 B2) discloses an imaging lens
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                             
June 16, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2022